Case 3:19-cr-00104-MCR Document 47 Filed 12/18/19 Page 1 of 1

UNITED STATES OF AMERICA
v. CASE NO. 3:19cr104/MCR

DAVID C. WILLIAMS

IN RE: PETITION TO RETURN MONEY
FROM: YUHUA LIU

TO THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF
FLORIDA PENSACOLA DIVISION CLERCK OF THE COURT.

Now comes the Petitioner, Yuhua Liu

On or about August 15, 2019 Bank of America account ending in 0616
was seized for 2,363.29. | am requesting that this amount be paid back
to me in full. As discussed with Special Agent Christopher Perekol, |
Yuhua Liu bought Asia Pro Walkin Massage LLC from David Williams in
the fall of 2018.

This money was paid to my business, from my clients for services
provided.

Signed this date December 17, 2019.

WHAh pat | Date; (2] /3/ 2o9

Yuhua Liu

FILED USDC FLND PN
DEC 18°19 «48:55
